 RODAC CORPORATIONRodac Corporation and Miscellaneous Warehouse-men, Drivers & Helpers, Local 986, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America. Case 21-RC-14450August 9, 1977DECISION AND DIRECTION OFSECOND ELECTION'BY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYPursuant to authority granted it under Section 3(b)of the National Labor Relations Act, as amended, athree-member panel of the NLRB has considered theobjection to an election held on February 13, 1976,2and the Hearing Officer's report recommendingdisposition of the same. The Board has reviewed therecord in light of the exceptions and brief and herebyadopts the Hearing Officer's findings and recommen-dations.Our dissenting colleague concludes that the Em-ployer's intrusion into the Peerless Plywood324-hourinsulated period was inadvertent and thereforefurnished no basis for setting aside the election. Thisconclusion of inadvertence disregards the HearingOfficer's factual findings with which she does notdisagree. In reliance on the Employer's testimony,the Hearing Officer found that the Employer knewthat delivery of the speech in English would consumeexactly 15 minutes. This was to be followed bydelivery of the speech in Spanish. There is nosuggestion that its rendition in Spanish was expectedto take less than 15 minutes. Thus the Employerknew that the full 30 minutes allowed for the meetingbefore the 3 p.m. commencement of the 24-hourinsulation period would be exhausted by the speech-es alone. Nevertheless, prior to the meeting it hadplanned several announcements at the meeting inaddition to the speeches. Announcements were to bemade in English at the conclusion of the Englishdelivery and in Spanish after the Spanish version.Thus it was a certainty, based on the Employer'sdeliberate planning, that the meeting would intrudeinto the insulated period. This can hardly becharacterized as inadvertent or accidental. TheHearing Officer was clearly correct in finding thisThe instant Decision supplements an Order issued by the Board onJune 9. 1976 (not published in the printed volumes of Board Decisions), inwhich we adopted the Regional Director's findings, conclusions, andrecommendations overruling all of the Petitioner's objections exceptObjection 2, as to which we ordered the instant heanng that was held onJuly 9, 1976.2 The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The tally was: 78 ballots for, and 142 against, thePetitioner. There were 20 challenged ballots, an insufficient number to affectthe results of the election.231 NLRB No. 29deliberate conduct to be in willful disregard of thePeerless Plywood restrictions. The cases relied on byour colleague do not support a contrary conclusion.In Granite State Veneer, Inc., 123 NLRB 1497 (1959),to ensure compliance the employer had a representa-tive present to time the speech. Accordingly, theoverrun, if any, was found to be accidental. InNebraska Consolidated Mills, Inc., 165 NLRB 639(1967), and WATE, Inc., 123 NLRB 301 (1959), theemployees' presence during the extended period wasentirely voluntary. In cases involving deliberatedisregard of the 24-hour limitation, strict enforce-ment is required if the Peerless Plywood rule is tosurvive irreparable erosion.[Direction of Second Election omitted from publi-cation.]4MEMBER MURPHY, dissenting in part:I cannot adopt the Hearing Officer's recommenda-tion, based on Petitioner's Objection 2, to set asidethe election because the Employer's speech carriedover a few minutes into the Peerless Plywood524-hour period preceding the election.The election was scheduled to be held from 3 to3:30 p.m. on February 13, 1976. The day before theelection the Employer, by its president, first gave aspeech to the assembled employees in English andthen, through its general foreman, essentially repeat-ed it in Spanish. Each language segment of thespeech was designed to take 15 minutes and themeeting at which the speech was given started at 2:30p.m., as planned. The English portion was completedwithin 15 minutes allotted to it, after which two briefannouncements were made in that language, one ofwhich advised the employees that they were free toleave or stay and hear the speech in Spanish.6TheSpanish deliverance of the speech and a subsequentannouncement that an employer-sponsored partywould be held ended at 3:07 p.m., or 7 minutes pastthe beginning of the 24-hour proscribed period. Onthese facts the Hearing Officer concluded that thespeech's intrusion into such period was deliberaterather than inadvertent, and thus in willful disregardof the "Peerless Plywood limitations imposed on thetiming of [the Employer's] campaign speech ...."The key to whether the Peerless Plywood principlewas violated in this case is, as the Hearing Officerand my colleagues have recognized, whether the3 107 NLRB 427 (1953).' [Excelsior footnote omitted from publication./5 107 NLRB 427(1953).6 The Hearing Officer found that this did not remove the mandatorycharacter of the meeting for the Spanish-speaking employees who did notunderstand English and therefore the meaning of this announcement. I haveno quarrel with that finding, although I think the release of about half theemployees constitutes a factor supporting my conclusion that the contraven-tion of the Peerless Plywood period in this case was inadvertent.261 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfailure of the Employer to conclude the speechoutside the 24-hour period was inadvertent or not. Inmy opinion the extension of the Spanish rendition ofthe Employer's speech 7 minutes into the proscribedperiod was accidental and inconsequential.7Thefacts show that the Employer had no intention ofbreaching the proscribed period. Indeed, while aimedas a "last minute" appeal at the employees, thespeech was constructed so as to last no longer than30 minutes, 15 for each language; it was promptlystarted at 2:30 p.m.; there is no evidence of anyinterruption in its oration; and, as found by theHearing Officer, each segment took the 15 minutesallotted to it. Hence, it should have been completed,as planned and intended, by 3 p.m. on February 12,1976, thereby avoiding intrusion into the PeerlessPlywood period.8That what mathematically shouldhave occurred did not, that the Employer miscalcu-lated the actual time it would take to deliver thespeech and a few accompanying announcementsdoes not warrant the majority concluding as it hasthe brief intrusion that occurred here was "deliber-ate" and "willful." To draw that conclusion in theface of the above facts, which show a considered andconscientious effort by the Employer to achievecompliance with Peerless Plywood, is to pervert thedictionary meaning of the above two words, whileimparting a slavish adherence to the time stricturesimposed by that case.Absent evidence demonstrating that the intrusioncould only have been intended from the outset orshowed callous or complete disregard of the PeerlessPlywood injunction, I am unwilling to characterizeevery minor violation of the proscribed period asdeliberately intended. The test for determining7 Granite State Veneer, Inc., 123 NLRB 1497 (1959); Nebraska Consoli-dated Mills, Inc., 165 NLRB 639 (1967).R Unlike my colleagues, I am unable to perceive how a plan for a smallnumber of brief announcements establishes that "it was a certainty" that themeeting would intrude into the insulated period. The announcements at theend of the English version were that there would be a party, that the speechwhether a contravention of the 24-hour period wasintentional or inadvertent should not be that theoffending party could have avoided the problem bybeginning the speech earlier than it did-notwith-standing that would have been the safe and prudentthing to do. Rather, the test should be whether theparty charged with violating the period in questionacted reasonably and in good faith in planning,scheduling, and delivering the speech. Obviously, thelength of time the intrusion lasted will be asignificant factor in applying the latter test. However,unlike the approach followed by the Hearing Officerand my colleagues, its mere existence will not bedispositive of the issue in question. Under the per setest they appear to apply, it is hard to imagine theBoard finding as "inadvertent" any trespass of theproscribed period, no matter how slight or uninten-tional it might be.Here, despite the Employer's precautions, therewas but a laspe of 7 minutes which the Employerfailed to anticipate would be needed to achieve itspurpose and avoid any supportable accusation ofobjectionable conduct within the meaning of PeerlessPlywood, and only about half of the employees wereinvolved. I do not believe that the principle enunciat-ed by that decision was ever meant to be applied sotechnically or mechanistically; and the Board'sdecisions in Granite State Veneer and NebraskaConsolidated Mills, Inc., supra, 9placing that principlein its proper perspective, convince me of thesoundness of that view.Accordingly, I would reverse the Hearing Officer'srecommendation concerning Objection 2 and certifythe results of the election.would be read in Spanish, and that employees were free to leave. At the endof the Spanish version the party announcement was repeated. Theseannouncements were of a type which takes so little time that the Employerhad every reason to believe they could be made without any significanteffect on its schedule.9 See also WA TE, Inc., 123 NLRB 301 (1959).262